DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 4/29/21.  Claims 1, 12, 13, 16, 24, 27 are amended, claim 28 is canceled.  Claims 1-27 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0118661 A1 to Haruta et al. (hereinafter “Haruta”) in view of US Publication No. 2017/0287356 A1 to Stephen et al. (hereinafter “Stephen”).

Concerning claim 1, Haruta discloses a data processing system for processing a feature vector representing one or more features that are indicative of dyslexic behavior (paragraphs [0034]-[0039] – system predicts dyslexic behavior), the data processing system comprising: 
a feature classification engine that generates classification metrics for the feature vector (paragraphs [0042]-[0046]) by performing operations comprising: 
generating, based on received data representing one or more interactions with a graphical user interface rendered on a client device, the feature vector representing the one or more features that are indicative of dyslexic behavior (paragraphs [0042]-[0046] – determines user’s responses to determine dyslexia); 
determining, by executing the machine learning model, a classification metric for each of the one or more features of the feature vector (paragraphs [0073]-[0077], [0176] – machine learning logic is used to determine classification metrics); and 
a prediction engine that generates a prediction value indicative of a predicted likelihood of dyslexia (paragraphs [0034]-[0039] – system predicts dyslexic behavior) by performing operations comprising: 
assigning to each of the one or more features, based on the classification metric of that respective feature, a prediction weight (paragraphs [0073]-[0077], [0176] – weighted values are assigned); and 
determining the prediction value based on the prediction weight for each of the one or more features of the feature vector (paragraphs [0073]-[0077], [0176] – dyslexia is predicted).


Concerning claims 2 and 17, Haruta discloses further comprising: a display engine that generates data for the graphical user interface, with the graphical user interface, when rendered on the client device, displaying: a first visual representation of one or more letters of text that represent a selectable control configured to be activated in response to a visual or auditory prompt; and a second visual representation of one or more letters of text that represent another selectable control configured to be activated in response to a visual or an auditory prompt, wherein the first visual representation is juxtaposed to the second visual representation in the graphical user interface (paragraphs [0042]-[0046], [0060]-[0063]).



Concerning claim 4, Haruta discloses wherein the feature classification engine receives, from the client device, the data representing one or more interactions with the graphical user interface rendered on the client device (paragraphs [0042]-[0046], [0060]-[0063]).

Concerning claims 5 and 19, Haruta discloses wherein the graphical user interface represents a computerized game (paragraphs [0042]-[0046], [0060]-[0063]).

Concerning claims 6 and 20, Haruta discloses wherein a feature of the feature vector represents a performance measurement for a computer game that requests input and measures received input (paragraphs [0042]-[0046], [0060]-[0063]).

Concerning claims 7 and 21, Haruta discloses wherein the performance measurement for the computer game comprises one of a click rate measurement, a 

Concerning claim 8, Haruta discloses wherein a feature of the feature vector represents a demographic of a user of the client device (paragraph [0070]).

Concerning claims 9 and 22, Haruta discloses wherein a feature of the feature vector represents one or more measurements of eye movements of a user of the client device as the user reads text rendered on an interface of the client device (paragraph [0077])

Concerning claims 10 and 23, Haruta discloses wherein the one or more measurements of eye movements comprise one or more of: a mean of values representing eye fixation durations, a number of measured eye fixations, a mean of saccadic movement, number of saccadic movements, sum of saccadic movements, a sum of values representing eye fixations, a number of gaze visits to a specified area on the graphical user interface, and a mean time of values representing gaze visits (paragraph [0077]).

Concerning claim 11, Haruta discloses wherein a feature of the feature vector represents one of: a designation of a font of displayed text, and a font rating (paragraphs [0042]-[0046], [0060]-[0063]).



Concerning claims 13 and 24, Haruta discloses further comprising a feature transform logic engine that is configured to normalize each feature of the feature vector for use by the machine learning model (paragraphs [0073]-[0077], [0176]).

Concerning claims 14 and 25, Haruta discloses wherein a feature of the feature vector represents a performance measure for mouse-tracking movements (paragraphs [0073]-[0077], [0176]).

Concerning claims 15 and 26, Haruta discloses wherein the performance measure mouse-tracking comprises one of: mean of mouse fixation, number of mouse fixations, sum of mouse fixations, mean of saccadic movement, number of saccadic movements, sum of saccadic movements, and a number of mouse visits to an area of interest (paragraphs [0073]-[0077], [0109], [0176]).

Concerning claims 16 and 27, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot based on the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715